Name: Council Regulation (EEC) No 1554/79 of 24 July 1979 fixing, for the 1979/80 marketing year, the monthly price increases for paddy rice and husked rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 79 Official Journal of the European Communities No L 188 / 11 COUNCIL REGULATION (EEC) No 1554/79 of 24 July 1979 fixing, for the 1979/80 marketing year, the monthly price increases for paddy rice and husked rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 552/79 (2 ), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission , Whereas, when fixing the number and amount of the monthly increases and the first month during which these increases are to apply, account should be taken of the costs of storing and financing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market require ­ ments, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1979/80 marketing year, the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418 /76 shall be as follows :  2-21 ECU per tonne for the intervention price,  2-76 ECU per tonne for the target price . 2 . These monthly increases shall apply from 1 October 1979 to 1 July 1980 . The prices thus obtained for July 1980 shall remain valid until 31 August 1980 . Article 2 This Regulation shall enter into force on 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) See page 9 of this Official Journal .